        Case 2:20-cv-02714-LMA-DMD Document 58 Filed 06/02/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


CHRISTINE NYGREN                                                       CIVIL ACTION

VERSUS                                                                     No. 20-2714

DOLLAR TREE, INC., ET AL.                                                  SECTION I


                                       ORDER

         Plaintiff’s opposition 1 to defendant’s motion to strike contains significant

argument directed at the merits of defendant’s summary judgment motion.

Defendant’s reply 2 to this opposition limited itself to addressing the motion to strike.

Therefore,

         IT IS ORDERED that, should defendant intend to reply to any of the

arguments regarding the substantive time bar issue raised in plaintiff’s opposition,

it shall do so no later than JUNE 9, 2021.



         New Orleans, Louisiana, June 2, 2021.



                                             _______________________________________
                                                       LANCE M. AFRICK
                                             UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 51.
2   R. Doc. No. 55.
